Exhibit 10(ff)

ENERGY FUTURE HOLDINGS CORP. KEY EMPLOYEE

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT (“Agreement”), dated as of December 17, 2009 (the “Effective
Date”), is made by and between Energy Future Holdings Corp., a Texas corporation
(hereinafter referred to as the “Company”), and the individual whose name is set
forth on the signature page hereof (hereinafter referred to as the “Optionee”).
Any capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the 2007 Stock Incentive Plan for Key Employees of Energy
Future Holdings Corp. and its Affiliates (the “Plan”).

WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and

WHEREAS, the Organization and Compensation Committee of the Board of the Company
(the “Committee”) has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant the Option provided for
herein to the Optionee as an incentive for increased efforts during his term of
employment with the Company or its Subsidiaries or Affiliates, and has advised
the Company thereof and authorized the undersigned officers to issue said
Option.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.

Section 1.1 Cause

“Cause” shall mean “Cause” as such term may be defined in any employment
agreement or any change-in-control agreement in effect at the time of
termination of employment between the Optionee and the Company or any of its
Subsidiaries or Affiliates, or, if there is no such employment or
change-in-control agreement, “Cause” shall mean, with respect to an Optionee:
(i) if, in carrying out his duties to the Company, the Optionee engages in
conduct that constitutes (a) a material breach of his fiduciary duty to the
Company or its shareholders (including, without limitation a material breach or
attempted breach of the restrictive covenants under the Management Stockholder’s
Agreement), (b) gross neglect or (c) gross misconduct resulting in material
economic harm to the Company, provided that any such conduct described in (a),
(b) or (c) is not cured within ten (10) business days after the Optionee
receives from the Company written notice thereof, or (ii) Optionee’s conviction
of, or entry of a plea of guilty or nolo contendere for, a felony or other crime
involving moral turpitude.

Section 1.2 Closing Date

“Closing Date” shall mean October 10, 2007.



--------------------------------------------------------------------------------

Section 1.3 Disability

“Disability” shall mean “Disability” as such term is defined in any employment
agreement between the Optionee and the Company or any of its Subsidiaries, or,
if there is no such employment agreement, “Disability” shall mean the Optionee’s
physical or mental incapacitation and consequent inability for a period of six
consecutive months to perform the Optionee’s duties; provided, however, in the
event the Company temporarily replaces the Optionee, or transfers the Optionee’s
duties or responsibilities to another individual, on account of the Optionee’s
mental or physical impairment for a period of time which is covered by the
Company’s short term disability plan, the Optionee’s employment shall not be
deemed terminated by the Company and the Optionee shall not be able to resign
with Good Reason.

Section 1.4 Extended Exercise Date

“Extended Exercise Date” shall mean the earlier of: (i) the tenth anniversary of
the applicable Grant Date; or (ii) the later of the date: (A) one hundred and
eighty (180) days following the date of an Optionee’s termination of employment
with the Company and all Service Recipients and (B) thirty (30) days following
the first date on which the Optionee could exercise the Option, or any portion
thereof, and immediately resell the Shares acquired upon such exercise for cash
consideration.

Section 1.5 Fair Market Value

“Fair Market Value” shall mean, for the purposes of the Plan and this Agreement
and notwithstanding the definition contained in the Plan: (i) if there is a
public market for the Shares on such date, the average of the high and low
closing bid prices of the Shares on such stock exchange on which the Shares are
principally trading on the date in question, or, if there were no sales on such
date, on the closest preceding date on which there were sales of Shares or,
(ii) if there is no public market for the Shares, on a per Share basis, the fair
market value of the Common Stock on any given date, as determined reasonably and
in good faith by the Board, which shall not take into account any minority
interest discount and shall not take into account a discount for illiquidity of
Shares held by an Optionee in excess of any illiquidity discount applicable to
Shares generally; provided that if the Board’s determination under this clause
(ii) is not based on a valuation completed by an independent valuation firm
within the 6 months preceding the Board’s determination, the Optionee may
require the Company to retain an independent valuation firm to determine the
fair market value (and the Company will bear the cost of such appraisal, unless
the appraised value is 110% or less of the fair market value as determined by
the Board, in which case the Optionee will bear the cost of such appraisal).

Section 1.6 Fiscal Year

“Fiscal Year” shall mean each of calendar year 2010, 2011, 2012, 2013, and 2014.

Section 1.7 Good Reason

“Good Reason” shall mean “Good Reason” as such term may be defined in any
employment agreement or any change-in-control agreement in effect at the time of
termination of employment between the Optionee and the Company or any of its
Subsidiaries or Affiliates, or, if there is no such employment or
change-in-control agreement, “Good Reason” shall mean (i) a reduction in the
Optionee’s base salary or the Optionee’s annual incentive compensation
opportunity (other than a general reduction in base salary or annual incentive
compensation opportunities that affects all salaried employees of the Company
proportionately); (ii) a transfer of the Optionee’s primary workplace by more
than thirty-five (35) miles from the current workplace; (iii) a substantial
adverse change in the Optionee’s duties and responsibilities; (iv) any material
breach by the Company of this Agreement, the Management Stockholder’s Agreement,
or the Optionee’s employment agreement; or (v) an adverse change in the
Optionee’s line of reporting to superior officers pursuant to the terms of his
employment agreement or any change-in-control agreement; provided, however, that
any isolated, insubstantial and inadvertent failure by the Company that is not
in bad faith and is cured within ten (10) business days after the Optionee gives
the Company written notice of any such event set forth above, shall not
constitute Good Reason.

 

2



--------------------------------------------------------------------------------

Section 1.8 Grant Date

“Grant Date” means the date of grant of the Option, or a portion thereof, which
is specified for each of the Time Option and the Performance Option in
Section 2.1 hereof.

Section 1.9 Job Elimination

“Job Elimination” shall mean the termination of an Optionee’s employment without
Cause by the Company or any of its Subsidiaries or Affiliates in either of
Fiscal Year 2011 or 2012 due to the elimination of the Optionee’s job position,
to the extent determined by the Chief Executive Officer and approved by the
Committee that such elimination occurred.

Section 1.10 Liquidity Event

“Liquidity Event” shall mean the first to occur of any transaction or completion
of a series of transactions that results, directly or indirectly, in the Sponsor
Group or their Affiliates realizing in respect of their Shares cash and/or
publicly traded securities (includes Shares held by the Sponsor Group or their
Affiliates, if then publicly traded and freely marketable securities) having a
market value that at least equals the Sponsor Return or the Sponsor IRR,
provided that if more than 25% of the aggregate amount realized is in the form
of publicly traded securities, no portion of such excess may be taken into
account in determining the Sponsor Return or Sponsor IRR until such securities
are sold for cash in accordance with Section 3.1(c).

Section 1.11 Management Stockholder’s Agreement

“Management Stockholder’s Agreement” shall mean that certain Management
Stockholder’s Agreement between the Optionee and the Company.

Section 1.12 Marketable Securities

“Marketable Securities” shall mean (i) prior to a public offering, the equity
securities of any acquiring entity that gains control of the Company or (ii) the
registered Shares of the Company following a public offering.

Section 1.13 Measurement Date

“Measurement Date” shall mean any date upon which a Liquidity Event occurs.

Section 1.14 Option

“Option” shall mean the aggregate of the Time Option and the Performance Option
granted under Section 2.1 of the Agreement.

 

3



--------------------------------------------------------------------------------

Section 1.15 Parent

“Parent” shall mean Texas Energy Future Holdings Limited Partnership, a Delaware
Limited Partnership.

Section 1.16 Performance Option

“Performance Option” shall have the meaning given such term in Section 2.1
hereof.

Section 1.17 Retirement

“Retirement” shall mean the Optionee’s retirement at age 55 or over after having
been employed by the Company or a Subsidiary or Parent for at least ten
(10) consecutive years.

Section 1.18 Secretary

“Secretary” shall mean the Secretary of the Company.

Section 1.19 Sponsor IRR

“Sponsor IRR” shall mean an amount equal to a pretax compounded annual internal
rate of return of at least 20% on the aggregate amount paid by the Sponsor Group
for all of their Shares. For the avoidance of doubt, (a) any calculation of
Sponsor IRR will take into account cash dividends or other cash distributions
paid on Shares, as well as the value of the Shares if and when they become
publicly traded, and (b) Sponsor IRR will not be calculated taking into account
the receipt by the Sponsor Group or any of their Affiliates of any management,
monitoring, transaction or other fees payable to such parties by the Company or
any of its Subsidiaries.

Section 1.20 Sponsor Return

“Sponsor Return” shall mean, on any given date, an amount equal to the product
of 3.0 (3.5 in respect of Fiscal Years 2016 and 2017) times the aggregate amount
paid by the Sponsor Group for all of their Shares. For the avoidance of doubt,
(a) any calculation of Sponsor Return will take into account cash dividends or
other cash distributions paid on Shares, as well as the value of the Shares if
and when they become publicly traded, and (b) Sponsor Return will not be
calculated taking into account the receipt by the Sponsor Group or any of their
Affiliates of any management, monitoring, transaction or other fees payable to
such parties by the Company or any of its Subsidiaries.

Section 1.21 Time Option

“Time Option” shall have the meaning given such term in Section 2.1 hereof.

ARTICLE II

GRANT OF OPTIONS

Section 2.1 Grant of Options

This Agreement evidences the grant to the Optionee, for good and valuable
consideration and in each case on the terms and conditions set forth in this
Agreement, of the following:

(a) an option to purchase 1,125,000 Shares, granted to Optionee on October 29,
2009, which shall vest in accordance with the provisions of Section 3.1(a)(i)
hereof (the “Time Option”); and

 

4



--------------------------------------------------------------------------------

(b) an option to purchase 375,000 Shares, granted to the Optionee on October 29,
2009, which shall vest in accordance with the provisions of Section 3.1(a)(ii)
hereof (the “Performance Option”).

Section 2.2 Exercise Price

Subject to Section 2.4, the exercise price of the Shares covered by the Option
shall be equal $3.50 per Share (the “Exercise Price”).

Section 2.3 No Guarantee of Employment

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continued employment by the Company or any Subsidiary or Affiliate or
shall interfere with or restrict in any way the rights of the Company and its
Subsidiaries or Affiliates, which are hereby expressly reserved, to terminate
the employment of the Optionee at any time for any reason whatsoever, with or
without Cause, subject to the applicable provisions of, if any, the Optionee’s
employment agreement with the Company.

Section 2.4 Adjustments to Option

The Option shall be subject to the adjustment provisions of Sections 8 and 9 of
the Plan, provided, however, that in the event of the payment of an
extraordinary dividend by the Company to its stockholders, then: the Exercise
Price of the Option shall be reduced by the amount of the dividend paid, but
only to the extent the Committee determines it to be permitted under applicable
tax laws and not have adverse tax consequences to the Optionee under
Section 409A of the Code; and, if such reduction cannot be fully effected due to
such tax laws without adverse tax consequences to the Optionee, then the Company
shall pay to the Optionee a cash payment, on a per Share basis, equal to the
balance of the amount of the dividend not permitted to be applied to reduce the
Exercise Price of the applicable Option as follows: (a) for each Share subject
to a vested Option, immediately upon the date of such dividend payment; and (b),
for each Share subject to an unvested Option, on the date on which such Option
becomes vested and exercisable with respect to such Share.

ARTICLE III

PERIOD OF EXERCISABILITY

Section 3.1 Commencement of Exercisability

(a) So long as the Optionee continues to be employed by the Company or any other
Service Recipients, the Option shall become exercisable pursuant to the
following schedules:

(i) Time Option. The Time Option shall become vested and exercisable with
respect to 20% of the Shares subject to the Time Option on each of the first
five anniversaries of the Grant Date.

 

5



--------------------------------------------------------------------------------

(ii) Performance Option. The Performance Option shall be eligible to become
vested and exercisable as to 20% of the Shares subject to such Option at the end
of each of the five Fiscal Years if the Company, on a consolidated basis,
achieves its annual EBITDA targets as set forth in Schedule A attached hereto
(each, an “EBITDA Target”) for the given Fiscal Year. Notwithstanding the
foregoing, in the event that an EBITDA Target is not achieved in a particular
Fiscal Year, then that portion of the Performance Option that was eligible to
vest but failed to vest due to the Company’s failure to achieve its EBITDA
Target shall nevertheless vest and become exercisable at the end of either of
the two immediately subsequent Fiscal Years if the applicable two- or three-year
cumulative EBITDA Target (each, a “Cumulative EBITDA Target”) set forth on
Schedule A attached hereto is achieved on a cumulative basis at the end of
either of the two immediately subsequent Fiscal Years with respect to a Fiscal
Year completed no more than two years prior to the then completed Fiscal
Year(s); provided that, in the event that an EBITDA Target is not achieved in
either of Fiscal Years 2013 and 2014, then that portion of the Performance
Option that was eligible to vest but failed to vest due to the Company’s failure
to achieve its EBITDA Target or the applicable Cumulative EBITDA Target shall
nevertheless vest and become exercisable at the end of either of the two
immediately subsequent Fiscal Years of the Company if the budgeted EBITDA target
set by the Board and the Committee in respect of such Fiscal Year of the Company
is achieved and the excess over such budgeted amount is sufficient to satisfy
the shortfall from Fiscal Year 2013 or 2014. For purposes of the foregoing
proviso clause, the term “Fiscal Year” shall include calendar years 2015 and
2016.

(b) Notwithstanding any of Section 3.1(a) above, upon the occurrence of a
termination of employment without Cause, termination of employment on account of
the Company or other applicable Service Recipient’s failure to renew the
Optionee’s existing employment agreement, or a resignation by the Optionee for
Good Reason, in each case following the occurrence of a Change in Control, the
Time Option shall become immediately exercisable as to 100% of the Shares
subject to such Option immediately prior to the Change of Control.

(c) Notwithstanding any of Section 3.1(a) above, upon the occurrence of a
Liquidity Event, subject to the Optionee being employed on the date of such
event, the Performance Option shall become immediately exercisable as to 100% of
the Shares subject to such Option immediately prior to the Liquidity Event (but
only to the extent such Option has not otherwise terminated or become
exercisable). If Sponsor IRR and Sponsor Return would not be achieved as a
result of the Performance Options becoming immediately exercisable as to 100% of
the Shares subject to such Option pursuant to the preceding sentence, “100%” in
the preceding sentence shall be replaced with the maximum percentage so that
either the Sponsor IRR or Sponsor Return is achieved. In the event that the
Sponsor Group receives Marketable Securities in an event constituting a
Measurement Date (including, following a public offering, Shares) in excess of
more than 25% of the aggregate amount realized in such event, (1) Sponsor IRR
and Sponsor Return shall be initially calculated at the time of the Measurement
Date without regard to the value of such Marketable Securities so received and
such resulting Sponsor Return and Sponsor IRR shall be used to determine vesting
of Shares subject to the Performance Option in accordance with this
Section 3.1(c); and (2) if the Sponsor Return and/or Sponsor IRR as calculated
in (1) above do not result in 100% vesting of the outstanding exercisable Shares
subject to such Performance Option immediately prior to the Measurement Date,
Sponsor Return and Sponsor IRR shall be recalculated upon each direct or
indirect disposition of such Marketable Securities by the Sponsor Group for
cash, discounting the cash received to determine its present value at the time
of the Measurement Date. If such recalculated Sponsor IRR and/or Sponsor Return
would have resulted in 100% vesting of all Shares subject to the Performance
Option at the time of the Measurement Date, then 100% of such Performance Option
shall immediately vest; provided, however, that any Optionee whose employment is
terminated without Cause by the Company or as a result of the Company or other
applicable Service Recipient’s failure to renew his employment agreement, or who
terminates his employment with Good Reason, such Optionee’s Performance Option,
or a portion thereof, having been forfeited or cancelled between the occurrence
of the Measurement Date and the subsequent vesting of such Performance Option,
in accordance with this Section 3.1(c), shall be entitled to the difference
between the price per Share paid on the Measurement Date and the strike price of
the Performance Option that was so cancelled or forfeited.

 

6



--------------------------------------------------------------------------------

(d) Except as provided above, no Option shall become exercisable as to any
additional Shares following the termination of employment of the Optionee for
any reason and any Option, which is unexercisable as of the Optionee’s
termination of employment, shall immediately expire without payment therefor.

Section 3.2 Expiration of Option

Except as otherwise provided in Section 5 or 6 of the Management Stockholder’s
Agreement, the Optionee may not exercise the Option, or any portion thereof, to
any extent after the first to occur of the following events:

(a) The tenth anniversary of the applicable Grant Date;

(b) The first anniversary of the date of the Optionee’s termination of
employment with the Company and all Service Recipients, if the Optionee’s
employment is terminated by reason of death or Disability;

(c) Immediately upon the date of an Optionee’s termination of employment by the
Company and all Service Recipients for Cause;

(d) Thirty (30) days after the date of an Optionee’s resignation from employment
with the Company and all Service Recipients without Good Reason (except due to
death or Disability);

(e) One hundred and eighty (180) days after the date of: (i) an Optionee’s
resignation from employment with the Company and all Service Recipients for Good
Reason; (ii) an Optionee’s Retirement; or (iii) an Optionee’s termination of
employment by the Company and all Service Recipients without Cause (for any
reason other than as set forth in Sections 3.2(b) or 3.2(g)), including upon
nonrenewal of Optionee’s existing employment agreement by the Company or other
applicable Service Recipient, in the event such termination listed in (i), (ii),
or (iii) occurs prior to the fifth anniversary of the Closing Date;

(f) The Extended Exercise Date in the event of (i) an Optionee’s resignation
from employment with the Company and all Service Recipients for Good Reason;
(ii) an Optionee’s Retirement; or (iii) an Optionee’s termination of employment
by the Company and all Service Recipients without Cause (for any reason other
than as set forth in Sections 3.2(b) or 3.2(g)), including upon nonrenewal of
Optionee’s existing employment agreement by the Company or other applicable
Service Recipient, and any such termination listed in (i), (ii), or (iii) occurs
on or after the fifth anniversary of the Closing Date;

(g) The Extended Exercise Date in the event of an Optionee’s Job Elimination;

(h) Immediately upon the date of an Optionee’s breach of the provisions of
Section 22(a)(ii) of the Management Stockholder’s Agreement; or

(i) At the discretion of the Company, if the Committee so determines pursuant to
Section 9 of the Plan, but only to the extent the Committee determines it to be
permitted under applicable tax laws and not have adverse tax consequences to the
Optionee under Section 409A of the Code.

 

7



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the time periods set forth in this Section 3.2
shall not begin to run with respect to Performance Options that vest in
accordance with Section 3.1(a)(ii) above until the time at which the Board
certifies the financial statements for the Company for the Fiscal Year
immediately preceding the Fiscal Year in which, or for the Fiscal Year in which,
termination of employment occurs. For purposes of the foregoing provision, the
term “Fiscal Year” shall include calendar years 2015 and 2016.

ARTICLE IV

EXERCISE OF OPTION

Section 4.1 Person Eligible to Exercise

During the lifetime of the Optionee, only the Optionee (or his duly authorized
legal representative) may exercise the Option or any portion thereof. After the
death of the Optionee, any exercisable portion of the Option may, prior to the
time when an Option becomes unexercisable under Section 3.2, be exercised by his
personal representative or by any person empowered to do so under the Optionee’s
will or under the then applicable laws of descent and distribution.

Section 4.2 Partial Exercise

Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole Shares only.

Section 4.3 Manner of Exercise

The Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his office all of the following prior to the time
when the Option or such portion becomes unexercisable under Section 3.2:

(a) Notice in writing signed by the Optionee or the other person then entitled
to exercise the Option or portion thereof, stating that the Option or portion
thereof is thereby exercised, such notice complying with all applicable rules
established by the Committee;

(b) (i) Full payment (in cash, by check, or by a combination thereof or through
tender of previously owned Shares (any such Shares valued at Fair Market Value
on the date of exercise) that the Participant has held for at least six months
(or such other period as may be required by the Company’s accountants but only
to the extent required to avoid liability accounting under FAS 123(R) or any
successor standard thereto)) for the Shares with respect to which such Option or
portion thereof is exercised or (ii) indication that the Optionee elects to have
the number of Shares that would otherwise be issued to the Optionee reduced by a
number of Shares having an equivalent Fair Market Value to the payment that
would otherwise be made by the Optionee to the Company pursuant to clause (i) of
this subsection (b);

(c) (i) Full payment (in cash or by check or by a combination thereof) to
satisfy the minimum withholding tax obligation with respect to which such Option
or portion thereof is exercised; or (ii) notice in writing that the Optionee
elects to have the number of Shares that would otherwise be issued to the
Optionee reduced by a number of Shares having an equivalent Fair Market Value to
the payment that would otherwise be made by the Optionee to the Company pursuant
to clause (i) of this subsection (c);

 

8



--------------------------------------------------------------------------------

(d) A bona fide written representation and agreement, in a form satisfactory to
the Committee, signed by the Optionee or other person then entitled to exercise
such Option or portion thereof, stating that the Shares are being acquired for
his own account, for investment and without any present intention of
distributing or reselling said Shares or any of them except as may be permitted
under the Securities Act of 1933, as amended (the “Act”), and then applicable
rules and regulations thereunder, and that the Optionee or other person then
entitled to exercise such Option or portion thereof will indemnify the Company
against and hold it free and harmless from any loss, damage, expense or
liability resulting to the Company if any sale or distribution of the Shares by
such person is contrary to the representation and agreement referred to above;
provided, however, that the Committee may, in its reasonable discretion, take
whatever additional actions it deems reasonably necessary to ensure the
observance and performance of such representation and agreement and to effect
compliance with the Act and any other federal or state securities laws or
regulations; and

(e) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option.

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of Shares acquired on exercise of an Option does not violate the Act, and may
issue stop-transfer orders covering such Shares. Share certificates evidencing
stock issued on exercise of this Option shall bear an appropriate legend
referring to the provisions of subsection (d) above and the agreements herein.
The written representation and agreement referred to in subsection (d) above
shall, however, not be required if the Shares to be issued pursuant to such
exercise have been registered under the Act, and such registration is then
effective in respect of such Shares.

Section 4.4 Conditions to Issuance of Stock Certificates

The Shares of stock deliverable upon the exercise of the Option, or any portion
thereof, may be either previously authorized but unissued Shares or issued
Shares, which have then been reacquired by the Company. Such Shares shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificate or certificates for Shares of stock purchased (if
certified, or if not certified, register the issuance of such Shares on its
books and records) upon the exercise of the Option or a portion thereof if the
issuance of Shares upon exercise would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations and prior
to fulfillment of all of the following conditions:

(a) The obtaining of approval or other clearance from any state or federal
governmental agency which the Committee shall, in its reasonable and good faith
discretion, determine to be necessary or advisable;

(b) The execution by the Optionee of the Management Stockholder’s Agreement and
a Sale Participation Agreement; and

(c) The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience or as may otherwise be required by applicable law.

 

9



--------------------------------------------------------------------------------

The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any Shares subject to the Option
will relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority has not been obtained.

Section 4.5 Rights as Stockholder

Except as otherwise provided in Section 2.4 of this Agreement, the holder of an
Option shall not be, nor have any of the rights or privileges of, a stockholder
of the Company in respect of any Shares purchasable upon the exercise of the
Option or any portion thereof unless and until certificates representing such
Shares shall have been issued by the Company to such holder or the Shares have
otherwise been recorded in the records of the Company as owned by such holder.

ARTICLE V

MISCELLANEOUS

Section 5.1 Administration

The Committee shall have the power to adopt, interpret, or revoke rules for the
administration, interpretation and application of the Plan. All actions taken
and all interpretations and determinations made by the Committee shall be final
and binding upon the Optionee, the Company and all other interested persons. No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or the Option. In
its absolute discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan and this
Agreement.

Section 5.2 Option Not Transferable

Neither the Option nor any interest or right therein or part thereof shall be
liable for the debts, contracts or engagements of the Optionee or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 5.2 shall not
prevent transfers by will or by the applicable laws of descent and distribution
or any transfer permitted in accordance with the terms and conditions of the
Management Stockholder’s Agreement or the Sale Participation Agreement.

Section 5.3 Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Optionee shall be addressed to him at the last address on file with the
Company. By a notice given pursuant to this Section 5.3 either party may
hereafter designate a different address for notices to be given to that party.
Any notice, which is required to be given to the Optionee, shall, if the
Optionee is then deceased, be given to the Optionee’s personal representative if
such representative has previously informed the Company of his status and
address by written notice under this Section 5.3. Any notice shall have been
deemed duly given when (i) delivered in person or (ii) enclosed in a properly
addressed, sealed envelope or wrapper, deposited (with postage or fees prepaid)
with a post office or branch post office regularly maintained by the United
States Postal Service or an office regularly maintained by FedEx, UPS, or
comparable non-public mail carrier. Any person entitled to notice hereunder may,
by written form, waive such notice.

 

10



--------------------------------------------------------------------------------

Section 5.4 Titles; Pronouns

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement. The masculine pronoun
shall include the feminine and neuter, and the singular the plural, where the
context so indicates.

Section 5.5 Applicability of Plan, Management Stockholder’s Agreement and Sale
Participation Agreement

The Option and the Shares issued to the Optionee upon exercise of the Option
shall be subject to all of the terms and provisions of the Plan, the Management
Stockholder’s Agreement and a Sale Participation Agreement, to the extent
applicable to the Option and such Shares. In the event of any conflict or
inconsistency between the terms hereof and the terms of the Plan, the terms of
the Plan shall be controlling.

Section 5.6 Amendment

Subject to Section 10 of the Plan, this Agreement may be amended only by a
writing executed by the parties hereto, which specifically states that it is
amending this Agreement.

Section 5.7 Governing Law

The laws of the State of Texas shall govern the interpretation, validity and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.

Section 5.8 Arbitration

In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator. Such
arbitration process shall take place within the Dallas, Texas metropolitan area.
The decision of the arbitrator shall be final and binding upon all parties
hereto and shall be rendered pursuant to a written decision, which contains a
detailed recital of the arbitrator’s reasoning. Judgment upon the award rendered
may be entered in any court having jurisdiction thereof. Each party shall bear
its own legal fees and expenses, unless otherwise determined by the arbitrator.

Section 5.9 Furnish Information

Optionee agrees to furnish to the Company all information requested by the
Company to enable it to comply with any reporting or other requirement imposed
upon the Company by or under any applicable statute or regulation.

 

11



--------------------------------------------------------------------------------

Section 5.10 Remedies

The Company shall be entitled to recover from Optionee reasonable attorneys’
fees incurred in connection with the enforcement of the terms and provisions of
this Agreement whether by an action to enforce specific performance or for
damages for its breach or otherwise.

Section 5.11 No Liability for Good Faith Determinations

The Company and the members of the Committee and the Board shall not be liable
for any act, omission or determination taken or made in good faith with respect
to this Agreement or the Option granted hereunder.

Section 5.12 Execution of Receipts and Releases

Any payment of cash or any issuance or transfer of Shares or other property to
Optionee, or to Optionee’s legal representative, heir, legatee or distributee,
in accordance with the provisions hereof, shall, to the extent thereof, be in
full satisfaction of all claims of such persons hereunder. The Company may
require Optionee or Optionee’s legal representative, heir, legatee or
distributee, as a condition precedent to such payment or issuance, to execute a
release and receipt therefore in such form as it shall determine.

Section 5.13 No Guarantee of Interests

The Board and the Company do not guarantee the Common Stock of the Company from
loss or depreciation.

Section 5.14 Company Records

Records of the Company regarding Optionee’s service and other matters shall be
conclusive for all purposes hereunder, unless determined by the Company to be
incorrect.

Section 5.15 Information Confidential

As partial consideration for the granting of this Option, Optionee agree that
Optionee will keep confidential all information and knowledge that Optionee has
relating to the manner and amount of his participation in the Plan; provided,
however, that such information may be disclosed as required by law and may be
given in confidence to Optionee’s spouse, tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to Optionee, as a factor weighing against the
advisability of granting any such future award.

Section 5.16 Successors

This Agreement shall be binding upon Optionee, Optionee’s legal representatives,
heirs, legatees and distributees, and upon the Company, its successors and
assigns.

Section 5.17 Severability

If any provision of this Agreement is held to be illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining provisions
hereof, but such provision shall be fully severable and this Agreement shall be
construed and enforced as if the illegal or invalid provision had never been
included herein.

 

12



--------------------------------------------------------------------------------

Section 5.18 Company Action

Any action required of the Company shall be by resolution of the Board or by a
person authorized to act by resolution of the Board.

Section 5.19 Word Usage

Words used in the masculine shall apply to the feminine where applicable, and
wherever the context of this Agreement dictates, the plural shall be read as the
singular and the singular as the plural.

Section 5.20 No Assignment

Optionee may not assign this Agreement or any of Optionee’s rights under this
Agreement without the Company’s prior written consent, and any purported or
attempted assignment without such prior written consent shall be void.

[Signatures on next page.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

ENERGY FUTURE HOLDINGS CORP. By:  

/s/ Robert C. Walters

Name:   Robert C. Walters Its:   Executive Vice President and General Counsel
OPTIONEE: By:  

/s/ Joel Kaplan

Summary of Option grants governed by this Agreement appears on the following
page.

[Signature Page of Stock Option Agreement]



--------------------------------------------------------------------------------

Summary of Option

 

     Time Option    Performance Option

Aggregate number of Shares subject to the Option

     1,125,000      375,000

Grant Date

     October 29, 2009      October 29, 2009

Exercise Price

   $ 3.50    $ 3.50

[Summary of Option Grants]